tcmemo_2012_66 united_states tax_court allen parker petitioner v commissioner of internal revenue respondent docket no filed date allen parker pro_se john d davis for respondent memorandum opinion thornton judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax additions to tax of dollar_figure and dollar_figure under sec_6651 and respectively and an accuracy-related_penalty of dollar_figure under sec_6662 after concessions the issues for decision are whether petitioner is liable for an increased deficiency and a sec_6651 addition_to_tax when he petitioned the court petitioner resided in oregon background during petitioner worked as a seafarer on various ships on or about date he submitted to the internal_revenue_service irs with respect to his tax_year a form_1040 u s individual_income_tax_return on which he listed for all income items on this document he claimed head_of_household filing_status and also claimed a dollar_figure standard_deduction a dollar_figure personal_exemption and dollar_figure in tax withholdings resulting in a claimed refund of dollar_figure attached to this document were forms w-2 wage and tax statement showing wages of dollar_figure from armada cos inc armada wages of dollar_figure from horizon lines vessels llc horizon and wages of dollar_figure from interocean american shipping corp interocean also attached to the form_1040 were self- 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar 2respondent concedes the sec_6651 addition_to_tax and the sec_6662 accuracy-related_penalty generated forms substitute for form_w-2 wage and tax statement or form 1099-r distributions from pension annuities retirement or profit-sharing_plans iras insurance contracts etc on which petitioner purported to correct the forms w-2 attached to his return by changing the wages reported on them to zero on these forms petitioner does not deny receiving the reported remuneration but with respect to each form_w-2 makes identical frivolous arguments including the argument that by definition my pay is not ‘wages’ and therefore is not subject_to federal_income_tax in the notice_of_deficiency respondent determined that petitioner had unreported compensation from horizon and interocean as reported on the forms w- attached to petitioner’s form_1040 the notice did not include any unreported income from armada the notice also determined on the basis of third-party information reports data that petitioner had received dollar_figure of unreported wages from seafarers vacation plan seafarers and unemployment_compensation of dollar_figure from the missouri division of employment security of dollar_figure from the new jersey department of labor and of dollar_figure from the washington state employment security department in the notice respondent determined that petitioner’s filing_status was single and allowed him as a negative adjustment to taxable_income exemptions of dollar_figure the petition asserts only frivolous and groundless arguments respondent initially moved to dismiss the case for failure to state a claim upon which relief could be granted but subsequently requested that the court deny this motion so that he might assert an increased deficiency the court denied without prejudice respondent’s motion to dismiss respondent then filed his answer asserting that petitioner’s deficiency should be increased by dollar_figure to dollar_figure as the result of including in petitioner’s income dollar_figure from armada as reported on the form_w-2 attached to petitioner’s form_1040 and reducing the exemptions allowed in the notice of deficiency--which the answer characterizes as representing three dependency exemptions--to one dependency_exemption discussion i unreported income gross_income includes all income from whatever source derived including compensation_for services sec_61 gross_income also includes unemployment_compensation sec_85 respondent determined that petitioner received wages and unemployment_compensation as reported to the irs by third- party payers petitioner has not properly disputed these determinations in his petition contrary to rule b he makes no claims of factual error and instead makes frivolous and groundless arguments principally that there is no basis for imposing federal_income_tax on the wages of private sector employees petitioner raised essentially identical arguments in a previous tax_court case involving his tax_year at docket no in an order dismissing that case for failure to state a claim upon which relief could be granted we observed suffice it to say that petitioner a resident of the state of oregon is a taxpayer subject_to the federal_income_tax who is obliged to file a federal_income_tax return and pay federal_income_tax on his income specifically including wages unemployment_compensation and interest see sec_1 a a a and see also 640_f2d_1014 9th cir compensation_for labor or services paid in the form of wages or salary has been universally held by the courts of this republic to be income subject_to the income_tax laws currently applicable these observations pertain equally to this case we need not dignify petitioner’s frivolous and groundless arguments with further discussion see 737_f2d_1417 5th cir heisey v commissioner tcmemo_2002_41 aff’d 59_fedappx_233 9th cir in an attachment to his petition petitioner requests among other things that the court require respondent to meet his burden_of_proof to produce reasonable verification of those information returns on which respondent has based its claims for tax_year but contrary to rule b he includes no statement of facts on which he relies in support of this request sec_6201 provides that if in any court_proceeding a taxpayer fully cooperates with the commissioner and raises a reasonable dispute with respect to an information_return the commissioner has the burden of producing reasonable and probative evidence to verify the information_return respondent asserts that petitioner has not cooperated with requests for information petitioner has not asserted otherwise and has offered no evidence in this regard insofar as the record shows petitioner did not bring any factual dispute over any item_of_income to the irs’ attention within a reasonable_time as contemplated by sec_6201 but instead raised frivolous legal arguments see mcquatters v commissioner tcmemo_1998_88 nor with the exception discussed below relating to armada does petitioner claim to have made known any such dispute to the third parties who prepared the information returns at trial petitioner sought for the first time to raise factual disputes about the information reports upon which respondent’s determinations are based hi sec_3the petition also invokes a number of other code sections that are not germane to this proceeding eg sec_6330 which pertains to collection proceedings sec_6703 relating to penalties under sec_6700 sec_6701 and sec_6702 that are not at issue in this proceeding and sec_6511 relating to the period of limitation on filing refund claims testimony in this regard was vague evasive and noncredible he testified generally that he was uncertain or could not remember whether he had received the amounts reported on most of the information returns and suggested without any corroborating evidence that the unemployment_compensation he received from the missouri department of labor had been refunded petitioner proffered a letter that he had allegedly written to armada complaining of discrepancies in his pay but the thrust of that letter like his testimony that armada shorted me dollar_figure thousand seems to be that armada actually understated petitioner’s wages finally in response to a question on cross-examination petitioner stated that he did not work for seafarers in which in the light of other statements he made at trial seems to be a dodge based on his insistence that seafarers is not a ship they don’t operate any ships but is instead a union-affiliated benefits program ultimately it appears to us that petitioner’s testimony about seafarers and the other third-party payers fits his pattern of evasiveness and connivance about items of income reported on information returns consistent with his correcting his wages to zero on his self-generated forms petitioner has not raised a reasonable dispute about the seafarers information_return or any of the other information returns in question because petitioner has failed to show that he cooperated with respondent and has failed to raise a reasonable dispute about the items of income on the information returns in question we conclude that the provisions of sec_6201 are inapplicable to shift the burden of production to respondent with respect to these items absent the application of a special statutory provision such as sec_6201 the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations erroneous see rule a 290_us_111 respondent bears the burden_of_proof with respect to the increased deficiency asserted in his answer see rule a lane v commissioner tcmemo_1994_381 aff’d without published opinion 70_f3d_1276 8th cir in his pretrial memorandum and posttrial brief as in his petition petitioner raises only frivolous and groundless arguments moreover his brief fails to set forth any objections to respondent’s proposed findings_of_fact which include detailed proposed findings as to the sources and amounts of petitioner’s unreported income we deem petitioner to have waived any objections to these proposed findings of 4petitioner does not claim and has not established that the conditions of sec_7491 have been met to shift the burden_of_proof to respondent with regard to any factual issue as to his tax_liability fact see rule e in an answering or reply brief the party shall set forth any objections together with the reasons therefor to any proposed findings of any other party but even if we were to assume for the sake of argument that petitioner had not waived objections to respondent’s proposed findings_of_fact we would nevertheless conclude for essentially the reasons previously discussed that he has failed to show error in respondent’s determinations in the notice_of_deficiency the forms w-2 that petitioner attached to his form_1040 the official irs transcripts that respondent has placed in evidence and the testimony of respondent’s appeals officer provide an adequate evidentiary foundation as might be required to support respondent’s determinations in the notice_of_deficiency regarding petitioner’s unreported income see 774_f2d_932 9th cir 596_f2d_358 9th cir rev’g 67_tc_672 and the form_w-2 from armada combined with petitioner’s testimony that the income reported on this form_w-2 which he attached to his form_1040 was actually understated suffices to carry respondent’s burden_of_proof that petitioner received at least dollar_figure of wages from armada in in sum we sustain respondent’s determinations in the notice_of_deficiency as to the amounts and sources of petitioner’s unreported income and also hold that he had dollar_figure of additional taxable_income from armada ii exemptions in the notice_of_deficiency respondent allowed petitioner a dollar_figure negative adjustment to taxable_income for exemptions the notice_of_deficiency contains no other explanation for this item in his answer respondent asserts that the notice_of_deficiency erroneously allowed petitioner three dependency_exemptions totaling dollar_figure and asserts further that petitioner is entitled to only one dependency_exemption giving rise to an increased deficiency the burden_of_proof is upon respondent as to this new_matter see rule a at trial respondent’s counsel stated that petitioner was entitled to one personal_exemption for himself and a dependency_exemption for his daughter on brief respondent asserts that his correct position as set forth in respondent’s answer is that petitioner may only claim one personal_exemption and no exemptions for dependents but this statement is inconsistent with respondent’s answer which states that petitioner is entitled to one dependency_exemption we are left in doubt as to what the exemptions allowed in the notice_of_deficiency actually represent and what respondent’s position is with respect to them having seemingly conceded in his answer that petitioner is entitled to one dependency_exemption without specifying to whom it relates and having conceded at trial and on brief that petitioner is entitled to a personal_exemption and having failed to present any evidence as to the basis for the determination in the notice that petitioner is entitled to three exemptions respondent has failed to carry his burden of proving that petitioner is not entitled to three exemptions as allowed in the notice_of_deficiency iii filing_status in the notice_of_deficiency respondent calculated petitioner’s taxes for a single filing_status petitioner contends that he is entitled to head_of_household filing_status to qualify as a head of a household a taxpayer must be unmarried or treated as such under sec_7703 which treats certain married individuals who live apart as unmarried see sec_2 and c petitioner testified that he was married during and that his wife lived with him petitioner has failed to show that he is entitled to head_of_household filing_status if petitioner was married in as he testified he was not disadvantaged by the use of a single filing_status rather than married_filing_separately see clark v commissioner tcmemo_2007_172 iv sec_6651 addition_to_tax the petition contains no specific allegations or supporting facts regarding the sec_6651 addition_to_tax as determined in the notice_of_deficiency petitioner’s frivolous and groundless arguments at trial and on brief similarly do not raise any legitimate issue or defense regarding this addition_to_tax we deem petitioner to have conceded the sec_6651 addition_to_tax as determined in the notice_of_deficiency and hold that respondent has no burden of production under sec_7491 with respect to this addition_to_tax see funk v commissioner 5even if we were to assume for the sake of argument that petitioner had properly stated a claim with respect to the sec_6651 addition_to_tax respondent has satisfied any burden of production under sec_7491 the form_1040 that petitioner submitted showing zeros for all income items accompanied by self-generated forms containing tax-protester rhetoric did not contain sufficient data to calculate tax_liability and did not constitute an honest and reasonable attempt to satisfy the requirements of the tax law see 82_tc_766 aff’d per curiam 793_f2d_139 6th cir consequently petitioner did not file a return for purposes of sec_6651 see oman v commissioner tcmemo_2010_276 coulton v commissioner tcmemo_2005_199 distinguishing 618_f2d_74 9th cir which held that forms with all zeros constituted returns for purposes of criminal sanctions under sec_7203 for willful failure_to_file for reasons discussed above the evidence establishes that tax was required to be shown on petitioner’s federal_income_tax return petitioner has asserted no credible argument and presented no facts that would establish reasonable_cause as a defense to the sec continued 123_tc_213 118_tc_358 we conclude and hold that petitioner is liable for the sec_6651 addition_to_tax v sec_6673 penalty sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty of up to dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in the proceedings is frivolous or groundless petitioner has based his case on frivolous and groundless positions that are very similar to the positions he took in the case at docket no in the order dismissing that case for failure to state a claim on which relief could be granted this court stated petitioner is advised that if he returns to the court in the future and raises arguments such as those in the instant case he may find himself the recipient of a substantial penalty under sec_6673 petitioner has chosen to ignore this warning as well as additional warnings that this court and respondent have given him in this proceeding although he showed some willingness to discuss relevant factual issues at trial after trial he reverted to his old ways filing a continued a addition_to_tax frivolous and groundless motion for judgment and a posttrial brief consisting of nothing but frivolous and groundless arguments petitioner has wasted this court’s and respondent’s time and resources it appearing to the court that petitioner’s positions in this proceeding are frivolous and groundless and that he has instituted and maintained this proceeding primarily for delay pursuant to sec_6673 we shall require petitioner to pay to the united_states a penalty of dollar_figure to reflect the foregoing and to give effect to respondent’s concessions decision will be entered under rule
